Exhibit 10.3

 

Principal Amount: US$75,000 Issue Date: August 14, 2019

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, SPECTRUM GLOBAL SOLUTIONS, INC., a Nevada corporation
(hereinafter called the “Borrower”), hereby promises to pay to the order of
OASIS CAPITAL, LLC, a Puerto Rico limited liability company, or its registered
assigns (the “Holder”), the principal sum of US$75,000 (the “Principal Amount”),
together with interest thereon, as set forth in this Promissory Note at maturity
or upon acceleration or otherwise, as set forth herein (this “Note”). This Note
is being issued pursuant to that Equity Purchase Agreement entered into on or
around August 14, 2019 and the Holders commitment to fund the Equity Purchase
Agreement (the “Issue Date”). The full consideration paid to the Borrower for
this Note is US$75,000, due to an original issuance discount of US$0 (the
“OID”), and such OID shall be applied in full upon the issuance of the Note on
the Issue Date. At the Issue Date, the outstanding Principal Amount under this
Note shall be US$75,000. All payments due hereunder shall be made at such
address as the Holder shall hereafter give to the Borrower by written notice
made in accordance with the provisions of this Note. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
business day, the same shall instead be due on the next succeeding day which is
a business day and, in the case of any interest payment date which is not the
date on which this Note is paid in full, the extension of the due date thereof
shall not be taken into account for purposes of determining the amount of
interest due on such date. As used in this Note, the term “business day” shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the city of New York, New York are authorized or required by law or executive
order to remain closed.

 

The following additional terms shall also apply to this Note:

 

ARTICLE I. PRINCIPAL TERMS

 

1.1 Interest. The outstanding Principal Amount of this Note shall accrue
interest at the rate of six percent (6%) per annum, (with the understanding that
the initial six months of such interest shall be guaranteed). Any amount of
principal or interest on this Note, which is not paid on or before the Maturity
Date (as defined below), shall bear interest at the rate of the lesser of (i)
twenty-four percent (24%) per annum or (ii) the maximum amount allowed by law,
from the due date thereof until the same is paid (“Default Interest”). Interest
shall commence accruing on the date that this Note is issued and shall be
computed on the basis of a 365-day year and the actual number of days elapsed.

 

1.2 Maturity Date. The maturity date of this Note shall be six (6) months from
the Issue Date (the “Maturity Date”), and is the date upon which the Principal
Amount, as well as any accrued and unpaid interest and other fees, shall be due
and payable.

 

1.3 Waiver and Consent. To the fullest extent permitted by law, the Borrower
waives demand, presentment, protest, notice of dishonor, suit against or joinder
of any other person, and all other requirements necessary to charge or hold the
Borrower liable with respect to this Note.

 

1.4 Prepayment. This Note may be prepaid in whole or in part at any time without
penalty to the Borrower, except that interest on the entire Principal Amount of
this Note shall be paid in full on such prepayment date and such interest amount
shall not be prorated for any period less than six (6) months on the basis of
the actual number of days elapsed. Except as otherwise required by law or by the
provisions of this Note, payments received by the Holder hereunder shall be
applied first against interest accrued on this Note and next in reduction of the
outstanding Principal Amount of this Note.

 



1

 

 

1.5 Standing of Note. This Note is free from all taxes, liens, claims and
encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of shareholders of the Borrower and
will not impose personal liability upon the Holder thereof.

 

ARTICLE II. CERTAIN COVENANTS

 

2.1 Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of its
capital stock other than dividends on shares of its common stock solely in the
form of additional shares of common stock or (b) directly or indirectly or
through any subsidiary make any other payment or distribution in respect of its
capital stock except for distributions pursuant to any shareholders’ rights plan
which is approved by a majority of the Borrower’s disinterested directors.

 

2.2 Restriction on Stock Repurchases. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any shares of its capital stock or any warrants, rights
or options to purchase or acquire any such shares.

 

ARTICLE III. EVENTS OF DEFAULT

 

The occurrence of each of the following events of default shall each be an
“Event of Default”, with no right to notice or the right to cure except as
specifically stated:

 

3.1 Failure to Pay Principal or Interest. The Borrower fails to pay the
Principal Amount hereof or interest thereon when due on this Note, whether at
the Maturity Date, upon acceleration, or otherwise.

 

3.2 Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note or any other documents entered
into between the Holder and Borrower, and such breach continues for a period of
three (3) days after written notice thereof to the Borrower from the Holder or
five (5) days after the Borrower should have been aware of the breach.

 

3.3 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith, is or becomes false or
misleading in any material respect when made and the breach of which has (or
with the passage of time will have) a material adverse effect on the rights of
the Holder with respect to this Note.

 

3.4 Receiver or Trustee. The Borrower or any subsidiary of the Borrower makes an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

3.5 Judgments. Any money judgment, writ or similar process is entered or filed
against the Borrower or any subsidiary of the Borrower or any of its property or
other assets for more than $100,000, and remains unvacated, unbonded or unstayed
for a period of ten (10) days unless otherwise consented to by the Holder, which
consent will not be unreasonably withheld.

 



2

 

 

3.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors are instituted by or against
the Borrower or any subsidiary of the Borrower.

 

3.7 Delisting of Common Stock. The Borrower fails to maintain the listing or
quotation of its common stock on the OTCQB or an equivalent replacement
exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the New York
Stock Exchange, or the NYSE American.

 

3.8 Failure to Comply with the Exchange Act. The Borrower fails to comply with
the reporting requirements of the Exchange Act of 1934, as amended (the
“Exchange Act”), (including but not limited to becoming delinquent in its
filings), and/or the Borrower ceases to be subject to the reporting requirements
of the Exchange Act.

 

3.9 Liquidation. The Borrower commences any dissolution, liquidation, or winding
up of Borrower or any substantial portion of its business.

 

3.10 Cessation of Operations. The Borrower ceases operations or Borrower admits
it is otherwise generally unable to pay its debts as such debts become due,
provided, however, that any disclosure of the Borrower’s ability to continue as
a “going concern” shall not be an admission that the Borrower cannot pay its
debts as they become due.

 

3.11 Financial Statement Restatement. The Borrower replaces its auditor, or
issues a restatement of any financial statements filed by the Borrower with the
SEC for any date or period from two years prior to the Issue Date of this Note
and until this Note is no longer outstanding, if the result of such restatement
would, by comparison to the unrestated financial statements, have constituted a
material adverse effect on the Borrower or the rights of the Holder with respect
to this Note.

 

3.12 Reverse Splits. The Borrower effectuates a reverse split of its common
stock without twenty (20) days prior written notice to the Holder.

 

3.13 Cross-Default. Notwithstanding anything to the contrary contained in this
Note or the other related or companion documents, a breach or default by the
Borrower of any covenant or other term or condition contained in any of the
other financial instruments, including but not limited to any convertible
promissory notes, currently issued, or hereafter issued, by the Borrower, to the
Holder or any 3rd party (the “Other Agreements”), shall, at the option of the
Holder, be considered a default under this Note, in which event the Holder shall
be entitled to apply all rights and remedies of the Holder under the terms of
this Note by reason of a default under said Other Agreement or hereunder.

 

3.14 Inside Information. Any attempt by the Borrower or its officers, directors,
and/or affiliates to transmit, convey, disclose, or any actual transmittal,
conveyance, or disclosure by the Borrower or its officers, directors, and/or
affiliates of, material non-public information concerning the Borrower, to the
Holder or its successors and assigns, which is not immediately cured by
Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same date.

 

3.15 No bid. At any time while this Note is outstanding, the lowest trading
price on the OTCQB or other applicable principal trading market for its common
stock is equal to or less than $0.0001.

 



3

 

 

3.16 Prohibition on Debt and Variable Securities. So long as this Note is
outstanding, the Borrower shall not, without written consent of the Holder,
issue any Variable Security (as defined herein) to a party that is not the
Holder, unless (i) the Borrower is permitted to pay off this Note in cash at the
time of the issuance of the respective Variable Security and (ii) the Borrower
pays off this Note, pursuant to the terms of this Note, in cash at the time of
the issuance of the respective Variable Security. A “Variable Security” shall
mean any security issued after the Issue Date by the Borrower that (a) has or
may have conversion rights of any kind, contingent, conditional or otherwise in
which the number of shares that may be issued pursuant to such conversion right
varies with the market price of common stock; (b) is or may become convertible
into common stock (including without limitation convertible debt, warrants or
convertible preferred stock), with a conversion or exercise price that varies
with the market price of the common stock, even if such security only becomes
convertible or exercisable following an event of default, the passage of time,
or another trigger event or condition; or (c) was issued or may be issued in the
future in exchange for or in connection with any contract, security, or
instrument, whether convertible or not, where the number of shares of common
stock issued or to be issued is based upon or related in any way to the market
price of the common stock, including, but not limited to, common stock issued in
connection with a Section 3(a)(9) exchange, a Section 3(a)(10) settlement, or
any other similar settlement or exchange.

 

3.17 Failure to Repay Upon Offering. The Borrower completes an offering and/or
sale of securities on or after the Issue Date and fails to apply the proceeds to
the repayment of this Note, until this Note is repaid in its entirety.

 

Upon the occurrence of any Event of Default specified in this Article 3, this
Note shall become immediately due and payable and the Borrower shall pay to the
Holder, in full satisfaction of its obligations hereunder, an amount equal to
1.4 multiplied by the then outstanding entire balance of this Note (including
principal and accrued and unpaid interest) plus Default Interest, if any, and
all other amounts payable hereunder shall immediately become due and payable,
all without demand, presentment or notice, all of which hereby are expressly
waived, together with all costs, including, without limitation, legal fees and
expenses of collection, and the Holder shall be entitled to exercise all other
rights and remedies available at law or in equity.

 

ARTICLE IV. MISCELLANEOUS

 

4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery or electronic mail addressed as set forth below or
to such other address as such party shall have specified most recently by
written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or electronic
mail delivery, with accurate confirmation generated, at the address designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur. The
addresses for such communications shall be:

 

If to the Borrower, to:

 

Spectrum Global Solutions, Inc.

300 Crown Oak Centre

Longwood FL 32750

Email: roger.ponder@awsolutionsinc.com

Phone:

Attention: Roger Ponger, CEO

 

4

 

 

If to the Holder:

 

OASIS CAPITAL, LLC

208 Ponce de Leon Ave.

Ste. 1600

San Juan, PR 00918

Email: investments@oasis-cap.com

Phone:

 

with a copy that shall not constitute notice to:

 

K&L Gates LLP

200 S. Biscayne Blvd., Ste. 3900

Miami, FL 33131

Attention: John D. Owens, III, Esq.

Email: john.owens@klgates.com

Phone: 305.298.8747

 

4.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Notwithstanding anything to the contrary herein, the
rights, interests or obligations of the Borrower hereunder may not be assigned,
by operation of law or otherwise, in whole or in part, by the Borrower without
the prior signed written consent of the Holder, which consent may be withheld at
the sole discretion of the Holder (any such assignment or transfer shall be null
and void if the Borrower does not obtain the prior signed written consent of the
Holder). This Note or any of the severable rights and obligations inuring to the
benefit of or to be performed by Holder hereunder may be assigned by Holder to a
third party, in whole or in part, without the need to obtain the Borrower’s
consent thereto. Notwithstanding anything in this Note to the contrary, this
Note may be pledged as collateral in connection with a bona fide margin account
or other lending arrangement.

 

4.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.

 

4.6 Governing Law. This Note shall be governed by and interpreted in accordance
with the laws of the State of Kansas without regard to the principles of
conflicts of law (whether of the State of Kansas or any other jurisdiction).

 



5

 

 

4.7 Arbitration. Any disputes, claims, or controversies arising out of or
relating to this Note, or the transactions, contemplated thereby, or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this Note to arbitrate, shall be
referred to and resolved solely and exclusively by binding arbitration to be
conducted before the Judicial Arbitration and Mediation Service (“JAMS” ), or
its successor pursuant the expedited procedures set forth in the JAMS
Comprehensive Arbitration Rules and Procedures (the “Rules” ), including Rules
16.1 and 16.2 of those Rules. The arbitration shall be held in New York, New
York, before a tribunal consisting of three (3) arbitrators each of whom will be
selected in accordance “strike and rank” methodology set forth in Rule 15.
Either party to this Note may, without waiving any remedy under this Note, seek
from any court having jurisdiction any interim or provisional relief that is
necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal. The costs and expenses of such
arbitration shall be allocated as determined by the arbitrators, and the
arbitrators are authorized to award attorneys’ fees to the prevailing party,
including pre- and post-award interest. The arbitrators’ decision must set forth
a reasoned basis for any award of damages or finding of liability. The
arbitrators’ decision and award will be made and delivered as soon as reasonably
possible and in any case within sixty (60) days’ following the conclusion of the
arbitration hearing and shall be final and binding on the parties and may be
entered by any court having jurisdiction thereof.

 

4.8 JURY TRIAL WAIVER. THE BORROWER AND THE HOLDER HEREBY WAIVE A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS NOTE.

 

4.9 Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding Principal Amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Borrower and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Borrower
represents stipulated damages and not a penalty and is intended to compensate
the Holder therefor.

 

4.10 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

4.11 Section 3(a)(10) Transactions. If at any time while this Note is
outstanding, the Borrower enters into a transaction structured in accordance
with, based upon, or related or pursuant to, in whole or in part, Section
3(a)(10) of the Securities Act of 1933, as amended (the “Securities Act”), then
a liquidated damages charge of 100% of the outstanding principal balance of this
Note at that time, will be assessed and will become immediately due and payable
to the Holder, either in the form of cash payment, an addition to the balance of
this Note, or a combination of both forms of payment, as determined by the
Holder. The liquidated damages charge in this Section 4.11 shall be in addition
to, and not in substitution of, any of the other rights of the Holder under this
Note.

 



6

 

 

4.12 Reverse Split Penalty. If at any time while this Note is outstanding, the
Borrower effectuates a reverse split with respect to its common stock, then a
liquidated damages charge of 30% of the outstanding principal balance of this
Note at that time, will be assessed and will become immediately due and payable
to the Holder, either in the form of cash payment, an addition to the balance of
this Note, or a combination of both forms of payment, as determined by the
Holder. The liquidated damages charge in this Section 4.12 shall be in addition
to, and not in substitution of, any of the other rights of the Holder under this
Note.

 

4.13 Restriction on Section 3(a)(9) Transactions. So long as this Note is
outstanding, the Borrower shall not enter into any 3(a)(9) Transaction with any
party other than the Holder, without prior written consent of the Holder. In the
event that the Borrower does enter into, or makes any issuance of common stock
related to a 3(a)(9) Transaction while this Note is outstanding, a liquidated
damages charge of 25% of the outstanding principal balance of this Note, but not
less than $15,000, will be assessed and will become immediately due and payable
to the Holder at its election in the form of cash payment or addition to the
balance of this Note. A “3(a)(9) Transaction” means a transaction structured in
accordance with, based upon, or related or pursuant to, in whole or in part,
Section 3(a)(9) of the Securities Act.

 

4.14 Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Borrower
covenants (to the extent that it may lawfully do so) that it shall not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law or other law which would
prohibit or forgive the Borrower from paying all or any portion of the principal
of or interest on this Note as contemplated herein, wherever enacted, now or at
any time hereafter in force, or which may affect the covenants or the
performance of this Note, and the Borrower (to the extent it may lawfully do so)
hereby expressly waives all benefits or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Holder, but will suffer and permit
the execution of every such power as though no such law has been enacted.

 

4.15 Right of First Refusal. If at any time after the Issue Date and until this
Note is satisfied in full, the Borrower has a bona fide offer of capital or
financing from any 3rd party, that the Borrower intends to act upon, then the
Borrower must first offer such opportunity to the Holder to provide such capital
or financing to the Borrower on the same or similar terms as each respective 3rd
party’s terms, and the Holder may in its sole discretion determine whether the
Holder will provide all or a portion of such capital or financing. Except as
otherwise provided in this Note, should the Holder be unwilling or unable to
provide such capital or financing to the Borrower within 10 trading days from
Holder’s receipt of written notice of the offer (the “Offer Notice”) from the
Borrower, then the Borrower may obtain such capital or financing from that
respective 3rd party upon the exact same terms and conditions offered by the
Borrower to the Holder, which transaction must be completed within 15 days after
the date of the Offer Notice. Borrower shall, within two (2) business days of
the respective closing, utilize 50% of all proceeds received by Borrower by each
respective 3rd party that provides capital or financing to the Borrower, to
repay this Note. If the Borrower does not receive the capital or financing from
the respective 3rd party within 15 days after the date of the respective Offer
Notice, then the Borrower must again offer the capital or financing opportunity
to the Holder as described above, and the process detailed above shall be
repeated. The Offer Notice must be sent via electronic mail to
investments@oasis-cap.com.

 

** signature page to follow **

 



7

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer on the Issue Date.

 

SPECTRUM GLOBAL SOLUTIONS, INC.

 

    Name:           Title: President and Chief Executive Officer  

 

 

8

 

